Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s incorporation of the limitations recited in Claims 3 and 13 into Claim 1, as well as the subsequent cancellation of Claims 3 and 13 is acknowledged.
Applicant’s arguments, see pages 9-11, filed 14 June 2022, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20130088704 A1 (Mei) and US 20170075215 A1 (Lee).
Applicant argues that neither Cowan nor CN ‘251 teach the limitations of “manufacturing the plurality of subunits of the grating unit with a digital photolithography technology without using a physical mask” and “curing the grating transition pattern, comprising placing the grating transition pattern in an environment having a temperature between 100 and 250 degrees Celsius for about 1 hour”. Cowan does not teach or disclose either of these limitations. CN ‘251 teaches the use of photolithography, but is silent in regards to the photolithography method being a digital method that does not use a physical mask. Further, CN ‘251 does not teach or disclose a thermal curing step. Therefore, Applicant’s argument that neither reference teaches the above limitations is persuasive, and thus both rejections under 35 U.S.C. 102(a)(1) in view of the above stated references are withdrawn. However, a new rejection is presented under 35 U.S.C. 103 in view of US 20130088704 A1 (Mei) and US 20170075215 A1 (Lee), as explained below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 4839250 A (Cowan) in view of US 20130088704 A1 (Mei) and US 20170075215 A1 (Lee).
Regarding Claims 1 and 17, Cowan discloses a stepped grating structure, as well as a method for making stepped grating structures known as Aztec gratings. The method involves depositing a positive photoresist medium onto a substrate and exposing the medium with two light beams: an object beam and a reference beam. See Col. 6 Lines 20-69. Fig. 3 shows the resulting stepped Aztec grating, which is a plurality of symmetrical grating units. Cowan, however, is silent in regards to the use of digital photolithography to form the gratings. Cowan is also silent in regards to a thermal cure of the gratings. Mei teaches a maskless photolithography system and method. Mei utilizes a maskless exposure apparatus which provides a digital image from a spatial light modulation writing directly onto specific sites on a substrate (Mei, paragraph 0012). Lee teaches a photosensitive resin composition and a display device using the same. Specifically, Lee teaches a photosensitive resin composition that is thermally cured at 180 degrees Celsius for about 1 hour (Lee, paragraph 0174). Cowan, Mei, and Lee are analogous art because each reference pertains to photosensitive materials and processing and uses of said materials. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a maskless photolithography exposure apparatus, as taught by Mei, and thermally cure the material, as taught by Lee, when creating the gratings disclosed by Cowan because maskless photolithography overcomes the disadvantages of conventional exposure systems, such as long mask lead time and high cost of photomasks (see Mei, paragraph 0012) and the thermal cure of the material can result in smooth patterning (see Lee, paragraph 0080). Further, thermal curing of photosensitive materials is a common practice and the curing conditions (i.e. time and temperature) are frequently determined by the photosensitive material used.
Regarding Claims 2, 12, and 14-16, Fig. 3 in Cowan shows that the height/thickness of the steps (with respect to the axis perpendicular to the substrate) is increased or decreased successively. Fig. 3 also shows subunits where each of the two adjacent subunits to the subunit are either of a greater or a lesser thickness than the subunit. Further, Cowan discloses that a substrate is coated with a photosensitive material (see Col 17. Lines 28-48).
Claims 1-2, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103855251 A (Foreign Patent Document 1 of the Information Disclosure Statement filed 24 June 2021, hereby referred to as CN ‘251) in view of US 20130088704 A1 (Mei) and US 20170075215 A1 (Lee).
Regarding Claims 1 and 17, CN ‘251 discloses a method wherein a photosensitive material is coated on a substrate and is patterned over several lithographic steps. The photosensitive material undergoes a subsequent etching and development step to yield a cured grating structure. The final structure is a stepped structure, as shown in Fig. 1. See paragraphs 0010-0017 of the English translation. CN ‘251 discloses that the patterning of the gratings is performed with photolithography technology. See paragraphs 0011-0017 of the English translation. However, there is no mention of the use of maskless digital photolithography in CN ‘251. CN ‘251 shows, in Fig. 1, that the plurality of grating units approach an arc shape following the development steps. However, CN ‘251 is silent in regards to a thermal curing of the photosensitive material. Mei teaches a maskless photolithography system and method. Mei utilizes a maskless exposure apparatus which provides a digital image from a spatial light modulation writing directly onto specific sites on a substrate (Mei, paragraph 0012). Lee teaches a photosensitive resin composition and a display device using the same. Specifically, Lee teaches a photosensitive resin composition that is thermally cured at 180 degrees Celsius for about 1 hour (Lee, paragraph 0174). CN ‘251, Mei, and Lee are analogous art because each reference pertains to photosensitive materials and processing and uses of said materials. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a maskless photolithography exposure apparatus, as taught by Mei, and thermally cure the material, as taught by Lee, when creating the gratings disclosed by CN ‘251 because maskless photolithography overcomes the disadvantages of conventional exposure systems, such as long mask lead time and high cost of photomasks (see Mei, paragraph 0012) and the thermal cure of the material can result in smooth patterning (see Lee, paragraph 0080). Further, thermal curing of photosensitive materials is a common practice and the curing conditions (i.e. time and temperature) are frequently determined by the photosensitive material used.
Regarding Claims 2 and 14-16, Fig. 1 of CN ‘251 shows that the height/thickness of the steps (with respect to the axis perpendicular to the substrate) is increased or decreased successively. Fig. 1 also shows subunits where each of the two adjacent subunits to the subunit are either of a greater or a lesser thickness than the subunit.
Regarding Claim 12, CN ‘251 discloses that a photoresist material is coated onto the substrate (paragraph 0026 of the English translation).
Claims 4-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103855251 A (Foreign Patent Document 1 of the Information Disclosure Statement filed 24 June 2021, hereby referred to as CN ‘251) in view of US 20130088704 A1 (Mei) and US 20170075215 A1 (Lee) as applied to claim 1 above, and further in view of US 20170307887 A1 (Stenberg) and US 20110070547 A1 (Freese).
Regarding Claims 4-9 and 18, CN ‘251 (modified to include the teachings of Mei and Lee) discloses the use of photolithography technology to manufacture the gratings, but does not go into detail on the specifics of the photolithography technology. Stenberg discloses a near-eye display that contains an exposure module, comprising one or more light sources, a digital micromirror device, and a projection device (see Stenberg, paragraph 0032). The device disclosed is capable of spatially dividing images (paragraph 0039) as well as overlaying images by means of projecting light (paragraph 0032). Stenberg, however, is silent in regards to the use of an autofocus module. Freese discloses a method for forming optical microstructures. Specifically, Freese discloses the use of an autofocus module with the light source (see Freese, paragraph 0048). CN ‘251, Stenberg, and Freese are analogous art because each reference pertains to the formation of grating structures. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the exposure module taught by Stenberg and the autofocus module taught by Freese in the photolithography technique disclosed by CN ‘251 because the exposure module allows for spatial control of imaging (see Stenberg, paragraph 0039) and the autofocus module can compensate for thickness variation in the photosensitive layer (see Freese, paragraph 0052).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103855251 A (Foreign Patent Document 1 of the Information Disclosure Statement filed 24 June 2021, hereby referred to as CN ‘251) in view of US 20130088704 A1 (Mei) and US 20170075215 A1 (Lee) as applied to claim 1 above, and further in view of in view of US 20180031744 A1 (Miller).
Regarding Claims 10-11, CN ‘251 (modified to include the teachings of Mei and Lee) discloses a method for manufacturing stepped gratings. The dimensions of the steps are not disclosed to be within the range of instant claims 10 and 11. Miller teaches diffraction gratings with a thickness (perpendicular to the substrate) of up to 1.0 microns (see Miller, paragraph 0041), including 0.88 microns (see Miller, Fig. 3B). Miller also teaches diffraction gratings with a width between 0.35 and 0.5 microns (Miller, Fig. 3B and 3C). CN ‘251 and Miller are analogous art because both references pertain to gratings. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the dimensions of the gratings taught by Miller in the method for manufacturing gratings disclosed by CN ‘251 because these dimensions provide excellent polarization diffraction efficiency (see Miller, Fig. 3C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102012104900 A1 discloses the use of a digital micromirror device that can be used to target spectral ranges as well as pulse shaping.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737          

/PETER L VAJDA/Primary Examiner, Art Unit 1737                              
08/26/2022